— Appeal by the defendant from a judgment of the County Court, Westchester County (Rosato, J.), rendered February 9, 1983, convicting him of robbery in the first degree, robbery in the second degree, grand larceny in the second degree, and grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
On this appeal, the defendant contends that the trial court erred when it refused to grant his motion for a mistrial after the prosecutor removed from the back of his chair the coat the defendant wore into the courtroom, and asked that it be marked for identification. He argues that this unwarranted action led the jury to believe that this was the same coat worn by the perpetrator on the day of the robbery.
We disagree. A decision to grant or deny a motion for a mistrial is within the trial court’s discretion (see, People v Ortiz, 54 NY2d 288). That decision should not be disturbed unless it amounts to an abuse of discretion (see, Hall v Potoker, 49 NY2d 501).
In the case at bar, the trial court promptly rendered a curative instruction and precluded any use of the coat by the People. Because these actions ameliorated whatever prejudice may have accrued to the defendant, the denial of the motion for a mistrial did not constitute an abuse of discretion (see, People v Young, 48 NY2d 995).
The defendant’s remaining contentions have been examined *613and found to be without merit. Lawrence, J. P., Eiber, Kunzeman and Kooper, JJ., concur.